EXHIBIT 12 AT&T INC. COMPUTATION OF RATIOS OF EARNINGS TO FIXED CHARGES Dollars in Millions Three Months Ended Year Ended December 31, March 31, Earnings: Income (loss) from continuing operations before income taxes $ Equity in net income of affiliates included above Fixed charges Distributed income of equity affiliates - Interest capitalized Earnings, as adjusted $ Fixed Charges: Interest expense $ Interest capitalized 55 66 Portion of rental expense representative of interest factor Fixed Charges $ Ratio of Earnings to Fixed Charges
